                                                                Exhibit 10.2

 
AMENDED AND RESTATED
FREEPORT-McMoRan COPPER & GOLD INC.
1999 STOCK INCENTIVE PLAN


SECTION 1  
 
Purpose. The purpose of the Freeport-McMoRan Copper & Gold Inc. 1999 Stock
Incentive Plan (the “Plan”) is to motivate officers, key employees, consultants
and advisers by giving them an opportunity to acquire a proprietary interest in
the Company and reward them for the successful future performance of the
Company.
 
SECTION 2  
 
Definitions. As used in the Plan, the following terms shall have the meanings
set forth below:
 
“Award” shall mean any Option, Stock Appreciation Right, Limited Right,
Restricted Stock or Other Stock-Based Award.
 
“Award Agreement” shall mean any written or electronic notice of grant,
agreement, contract or other instrument or document evidencing any Award, which
may, but need not, be required to be executed, acknowledged or accepted by a
Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Class B Common Stock” shall mean the Class B Common Stock, $.10 par value per
share of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Committee” shall mean, until otherwise determined by the Board, the Corporate
Personnel Committee of the Board.
 
“Company” shall mean Freeport-McMoRan Copper & Gold Inc.
 
“Designated Beneficiary” shall mean the beneficiary designated by the
Participant, in a manner determined by the Committee, to receive the benefits
due the Participant under the Plan in the event of the Participant’s death. In
the absence of an effective designation by the Participant, Designated
Beneficiary shall mean the Participant’s estate.
 
“Eligible Individual” shall mean (i) any person providing services as an officer
of the Company or a Subsidiary, whether or not employed by such entity,
including any such person who is also a director of the Company, (ii) any
employee of the Company or a Subsidiary, including any director who is also an
employee of the Company or a Subsidiary, (iii) any officer or employee of an
entity with which the Company has contracted to receive executive, management or
legal services who provides services to the Company or a Subsidiary through such
arrangement, (iv) any consultant or adviser to the Company, a Subsidiary or to
an entity described in clause (iii) hereof who provides services to the Company
or a Subsidiary through such arrangement and (v) any person who has agreed in
writing to become a person described in clauses (i), (ii), (iii) or (iv) within
not more than 30 days following the date of grant of such person’s first Award
under the Plan.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
“Incentive Stock Option” shall mean an option granted under Section 6 of the
Plan that is intended to meet the requirements of Section 422 of the Code or any
successor provision thereto.
 
“Limited Right” shall mean any right granted under Section 8 of the Plan.
Notwithstanding anything contained herein to the contrary, no Limited Rights
shall be granted after October 3, 2004.
 
“Nonqualified Stock Option” shall mean an option granted under Section 6 of the
Plan that is not intended to be an Incentive Stock Option.
 
“Offer” shall mean any tender offer, exchange offer or series of purchases or
other acquisitions, or any combination of those transactions, as a result of
which any person, or any two or more persons acting as a group, and all
affiliates of such person or persons, shall beneficially own more than 40% of
all classes and series of the Company’s stock outstanding, taken as a whole,
that has voting rights with respect to the election of directors of the Company
(not including any series of preferred stock of the Company that has the right
to elect directors only upon the failure of the Company to pay dividends).
 
“Offer Price” shall mean the highest price per Share paid in any Offer that is
in effect at any time during the period beginning on the ninetieth day prior to
the date on which a Limited Right is exercised and ending on and including the
date of exercise of such Limited Right. Any securities or property that comprise
all or a portion of the consideration paid for Shares in the Offer shall be
valued in determining the Offer Price at the higher of (i) the valuation placed
on such securities or property by the person or persons making such Offer, or
(ii) the valuation, if any, placed on such securities or property by the
Committee or the Board.
 
“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option.
 
“Other Stock-Based Award” shall mean any right or award granted under Section 10
of the Plan.
 
“Participant” shall mean any Eligible Individual granted an Award under the
Plan.
 
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
 
“Restricted Stock” shall mean any restricted stock granted under Section 9 of
the Plan.
 
“SAR” shall mean any Stock Appreciation Right.
 
“SEC” shall mean the Securities and Exchange Commission, including the staff
thereof, or any successor thereto.
 
“Section 162(m)” shall mean Section 162(m) of the Code and all regulations
promulgated thereunder as in effect from time to time.
 
“Shares” shall mean the shares of Class B Common Stock of the Company and such
other securities of the Company or a Subsidiary as the Committee may from time
to time designate.
 
“Stock Appreciation Right” shall mean any right granted under Section 7 of the
Plan.
 
“Subsidiary” shall mean (i) any corporation or other entity in which the Company
possesses directly or indirectly equity interests representing at least 50% of
the total ordinary voting power or at least 50% of the total value of all
classes of equity interests of such corporation or other entity and (ii) any
other entity in which the Company has a direct or indirect economic interest
that is designated as a Subsidiary by the Committee.
 
SECTION 3  
 
(a)  Administration. The Plan shall be administered by the Committee. Subject to
the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to an Eligible Individual;
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, whole Shares, other whole securities, other Awards, other
property or other cash amounts payable by the Company upon the exercise of that
or other Awards, or canceled, forfeited or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited or suspended;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable by the Company with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; and (ix) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all Persons, including the Company, any Subsidiary, any Participant, any
holder or beneficiary of any Award, any stockholder of the Company and any
Eligible Individual.
 
(b)  Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers of the Company the authority,
subject to such terms and limitations as the Committee shall determine, to grant
Awards to, or to cancel, modify or waive rights with respect to, or to alter,
discontinue, suspend, or terminate Awards held by, Eligible Individuals who are
not officers or directors of the Company for purposes of Section 16 of the
Exchange Act, or any successor section thereto, or who are otherwise not subject
to such Section.
 
SECTION 4  
 
Eligibility. Any Eligible Individual shall be eligible to be granted an Award.
 
SECTION 5  
 
(a)  Shares Available for Awards. Subject to adjustment as provided in Section
5(b):
 
(i)  Calculation of Number of Shares Available.
 
(A)  Subject to the other provisions of this Section 5(a), the number of Shares
with respect to which Awards payable in Shares may be granted under the Plan
shall be 8,000,000 shares of Class B Common Stock. Awards that by their terms
may be settled only in cash shall not be counted against the maximum number of
Shares provided herein.
 
(B)  Grants of Stock Appreciation Rights, Limited Rights and Other Stock-Based
Awards not granted in tandem with Options and payable only in cash may relate to
no more than 8,000,000 Shares.
 
(C)  The number of Shares that may be issued pursuant to Incentive Stock Options
may not exceed 8,000,000 Shares.
 
(D)  Subject to the other provisions of this Section 5(a), the maximum number of
Shares with respect to which Awards in the form of Restricted Stock or Other
Stock-Based Awards payable in Shares for which a per share purchase price that
is less than 100% of the fair market value of the securities to which the Award
relates shall be 2,500,000 Shares.
 
(E)  To the extent any Shares covered by an Award are not issued because the
Award is forfeited or canceled or the Award is settled in cash, such Shares
shall again be available for grant pursuant to new Awards under the Plan.
 
(F)  In the event that Shares are issued as Restricted Stock or Other
Stock-Based Awards under the Plan and thereafter are forfeited or reacquired by
the Company pursuant to rights reserved upon issuance thereof, such Shares shall
again be available for grant pursuant to new Awards under the Plan.
 
(G)  If the exercise price of any Option is satisfied by tendering Shares to the
Company, only the number of Shares issued net of the Shares tendered shall be
deemed issued for purposes of determining the maximum number of Shares available
for issuance under Section 5(a)(i)(A). However, all of the Shares issued upon
exercise shall be deemed issued for purposes of determining the maximum number
of Shares that may be issued pursuant to Incentive Stock Options.
 
(ii)  Shares Deliverable Under Awards. Any Shares delivered pursuant to an Award
may consist of authorized and unissued Shares or of treasury Shares, including
Shares held by the Company or a Subsidiary and Shares acquired in the open
market or otherwise obtained by the Company or a Subsidiary. The issuance of
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the applicable rules of any stock exchange.
 
(iii)  Individual Limit. Any provision of the Plan to the contrary
notwithstanding, no individual may receive in any calendar year Awards under the
Plan, whether payable in cash or Shares, that relate to more than 2,500,000
Shares.
 
(iv)  Use of Shares. Subject to the terms of the Plan and the overall limitation
on the number of Shares that may be delivered under the Plan, the Committee may
use available Shares as the form of payment for compensation, grants or rights
earned or due under any other compensation plans or arrangements of the Company
or a Subsidiary, including, but not limited to, the Company’s Annual Incentive
Plan and the plans or arrangements of the Company or a Subsidiary assumed in
business combinations.
 
(b)  Adjustments. In the event that the Committee determines that any dividend
or other distribution (whether in the form of cash, Shares, Subsidiary
securities, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan, then the Committee may,
in its sole discretion and in such manner as it may deem equitable, adjust any
or all of (i) the number and type of Shares (or other securities or property)
with respect to which Awards may be granted, (ii) the number and type of Shares
(or other securities or property) subject to outstanding Awards, and (iii) the
grant or exercise price with respect to any Award and, if deemed appropriate,
make provision for a cash payment to the holder of an outstanding Award and, if
deemed appropriate, adjust outstanding Awards to provide the rights contemplated
by Section 10(c) hereof; provided, in each case, that with respect to Awards of
Incentive Stock Options no such adjustment shall be authorized to the extent
that such authority would cause the Plan to violate Section 422(b)(1) of the
Code or any successor provision thereto and, with respect to all Awards under
the Plan, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the requirements for full deductibility
under Section 162(m); and provided further, that the number of Shares subject to
any Award denominated in Shares shall always be a whole number.
 
SECTION 6  
 
(a)  Stock Options. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Eligible Individuals to whom
Options shall be granted, the number of Shares to be covered by each Option, the
option price therefor and the conditions and limitations applicable to the
exercise of the Option. The Committee shall have the authority to grant
Incentive Stock Options, Nonqualified Stock Options or both. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be required by Section 422 of the
Code, as from time to time amended, and any implementing regulations. Except in
the case of an Option granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the exercise price of any Option granted under this Plan shall not be
less than 100% of the fair market value of the underlying Shares on the date of
grant.
 
(b)  Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter, provided, however, that in no
event may any Option granted hereunder be exercisable after the expiration of 10
years after the date of such grant. The Committee may impose such conditions
with respect to the exercise of Options, including without limitation, any
condition relating to the application of federal or state securities laws, as it
may deem necessary or advisable.
 
(c)  Payment. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the option price therefor is received by the Company.
Such payment may be made in cash, or its equivalent, or, if and to the extent
permitted by the Committee, by applying cash amounts payable by the Company upon
the exercise of such Option or other Awards by the holder thereof or by
tendering, by either actual delivery of Shares or by attestation, whole Shares
owned by such holder (which are not the subject of any pledge or other security
interest), or by a combination of the foregoing, provided that the combined
value of all cash, cash equivalents, cash amounts so payable by the Company upon
exercises of Awards and the fair market value of any such whole Shares so
tendered to the Company, valued (in accordance with procedures established by
the Committee) as of the effective date of such exercise, is at least equal to
such option price.
 
SECTION 7  
 
(a)  Stock Appreciation Rights. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Eligible
Individuals to whom Stock Appreciation Rights shall be granted, the number of
Shares to be covered by each Award of Stock Appreciation Rights, the grant price
thereof and the conditions and limitations applicable to the exercise thereof.
Stock Appreciation Rights may be granted in tandem with another Award, in
addition to another Award, or freestanding and unrelated to any other Award.
Stock Appreciation Rights granted in tandem with or in addition to an Option or
other Award may be granted either at the same time as the Option or other Award
or at a later time. Stock Appreciation Rights shall not be exercisable after the
expiration of 10 years after the date of grant. Except in the case of a Stock
Appreciation Right granted in assumption of or substitution for an outstanding
award of a company acquired by the Company or with which the Company combines,
the grant price of any Stock Appreciation Right granted under this Plan shall
not be less than 100% of the fair market value of the Shares covered by such
Stock Appreciation Right on the date of grant or, in the case of a Stock
Appreciation Right granted in tandem with a then outstanding Option or other
Award, on the date of grant of such related Option or Award.
 
(b)  A Stock Appreciation Right shall entitle the holder thereof to receive upon
exercise, for each Share to which the SAR relates, an amount equal to the
excess, if any, of the fair market value of a Share on the date of exercise of
the Stock Appreciation Right over the grant price. Any Stock Appreciation Right
shall be settled in cash, unless the Committee shall determine at the time of
grant of a Stock Appreciation Right that it shall or may be settled in cash,
Shares or a combination of cash and Shares.
 
SECTION 8  
 
(a)  Limited Rights. Subject to the provisions of the Plan, the Committee shall
have sole and complete authority to determine the Eligible Individuals to whom
Limited Rights shall be granted, the number of Shares to be covered by each
Award of Limited Rights, the grant price thereof and the conditions and
limitations applicable to the exercise thereof. Limited Rights may be granted in
tandem with another Award, in addition to another Award, or freestanding and
unrelated to any Award. Limited Rights granted in tandem with or in addition to
an Award may be granted either at the same time as the Award or at a later time.
Limited Rights shall not be exercisable after the expiration of 10 years after
the date of grant and shall only be exercisable during a period determined at
the time of grant by the Committee beginning not earlier than one day and ending
not more than ninety days after the expiration date of an Offer. Except in the
case of a Limited Right granted in assumption of or substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the grant price of any Limited Right granted under this Plan shall not
be less than 100% of the fair market value of the Shares covered by such Limited
Right on the date of grant or, in the case of a Limited Right granted in tandem
with a then outstanding Option or other Award, on the date of grant of such
related Option or Award.
 
(b)  A Limited Right shall entitle the holder thereof to receive upon exercise,
for each Share to which the Limited Right relates, an amount equal to the
excess, if any, of the Offer Price on the date of exercise of the Limited Right
over the grant price. Any Limited Right shall be settled in cash, unless the
Committee shall determine at the time of grant of a Limited Right that it shall
or may be settled in cash, Shares or a combination of cash and Shares.
 
SECTION 9  
 
(a)  Grant of Restricted Stock. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Eligible
Individuals to whom Restricted Stock shall be granted, the number of Shares to
be covered by each Award of Restricted Stock and the terms, conditions, and
limitations applicable thereto. An Award of Restricted Stock may be subject to
the attainment of specified performance goals or targets, restrictions on
transfer, forfeitability provisions and such other terms and conditions as the
Committee may determine, subject to the provisions of the Plan. An award of
Restricted Stock may be made in lieu of the payment of cash compensation
otherwise due to an Eligible Individual. To the extent that Restricted Stock is
intended to qualify as “performance- based compensation” under Section 162(m),
it must meet the additional requirements imposed thereby.
 
(b)  The Restricted Period. At the time that an Award of Restricted Stock is
made, the Committee shall establish a period of time during which the transfer
of the Shares of Restricted Stock shall be restricted (the “Restricted Period”).
Each Award of Restricted Stock may have a different Restricted Period. A
Restricted Period of at least three years is required, except that if vesting of
the Shares is subject to the attainment of specified performance goals, a
Restricted Period of one year or more is permitted. The expiration of the
Restricted Period shall also occur as provided under Section 12(a) hereof.
 
(c)  Escrow. The Participant receiving Restricted Stock shall enter into an
Award Agreement with the Company setting forth the conditions of the grant.
Certificates representing Shares of Restricted Stock shall be registered in the
name of the Participant and deposited with the Company, together with a stock
power endorsed in blank by the Participant. Each such certificate shall bear a
legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Freeport-McMoRan Copper & Gold Inc. 1999 Stock
Incentive Plan (the “Plan”) and a notice of grant issued thereunder to the
registered owner by Freeport-McMoRan Copper & Gold Inc. Copies of the Plan and
the notice of grant are on file at the principal office of Freeport-McMoRan
Copper & Gold Inc.


(d)  Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the Shares of Restricted Stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Award Agreement.
 
(e)  Forfeiture. In the event of the forfeiture of any Shares of Restricted
Stock under the terms provided in the Award Agreement (including any additional
Shares of Restricted Stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Award Agreement), such forfeited shares
shall be surrendered and the certificates canceled. The Participants shall have
the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional Shares received pursuant to Section
5(b) or Section 11(b) due to a recapitalization, merger or other change in
capitalization.
 
(f)  Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee or at such earlier time as provided for in Section 9(b) and in the
Award Agreement or an amendment thereto, the restrictions applicable to the
Restricted Stock shall lapse and a stock certificate for the number of Shares of
Restricted Stock with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions and legends, except any that may be
imposed by law, to the Participant or the Participant’s estate, as the case may
be.
 
(g)  Rights as a Shareholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Award Agreement, each Participant receiving Restricted Stock shall have
all the rights of a shareholder with respect to Shares of stock during any
period in which such Shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such Shares.
 
(h)  Performance-Based Restricted Stock. The Committee shall determine at the
time of grant if a grant of Restricted Stock is intended to qualify as
“performance-based compensation” as that term is used in Section 162(m). Any
such grant shall be conditioned on the achievement of one or more performance
measures. The performance measures pursuant to which the Restricted Stock shall
vest shall be any or a combination of the following: earnings per share, return
on assets, an economic value added measure, shareholder return, earnings, return
on equity, return on investment, cash provided by operating activities, increase
in cash flow, or increase in production of the Company, a division of the
Company or a Subsidiary. For any performance period, such performance objectives
may be measured on an absolute basis or relative to a group of peer companies
selected by the Committee, relative to internal goals or relative to levels
attained in prior years. For grants of Restricted Stock intended to qualify as
“performance-based compensation,” the grants of Restricted Stock and the
establishment of performance measures shall be made during the period required
under Section 162(m).
 
SECTION 10  
 
(a)  Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Individuals an “Other Stock-Based Award,” which shall consist of an
Award, the value of which is based in whole or in part on the value of Shares,
that is not an instrument or Award specified in Sections 6 through 9 of this
Plan. Other Stock-Based Awards may be awards of Shares or may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares (including, without limitation, restricted stock units or
securities convertible or exchangeable into or exercisable for Shares), as
deemed by the Committee consistent with the purposes of the Plan. The Committee
shall determine the terms and conditions of any such Other Stock-Based Award and
may provide that such awards would be payable in whole or in part in cash. An
Other Stock-Based Award may be subject to the attainment of such specified
performance goals or targets as the Committee may determine, subject to the
provisions of the Plan. To the extent that an Other Stock-Based Award is
intended to qualify as “performance-based compensation” under Section 162(m), it
must meet the additional requirements imposed thereby. Except in the case of an
Other Stock-Based Award granted in assumption of or in substitution for an
outstanding award of a company acquired by the Company or with which the Company
combines, the price at which securities may be purchased pursuant to any Other
Stock-Based Award granted under this Plan, or the provision, if any, of any such
Award that is analogous to the purchase or exercise price, shall not be less
than 100% of the fair market value of the securities to which such Award relates
on the date of grant. An Other-Stock Based Award, including an outright grant of
Shares, may be made in lieu of the payment of cash compensation otherwise due to
an Eligible Individual.
 
(b)  Performance-Based Other Stock-Based Awards. The Committee shall determine
at the time of grant if the grant of an Other Stock-Based Award is intended to
qualify as “performance-based compensation” as that term is used in Section
162(m). Any such grant shall be conditioned on the achievement of one or more
performance measures. The performance measures pursuant to which the Other
Stock-Based Award shall vest shall be any or a combination of the following:
earnings per share, return on assets, an economic value added measure,
shareholder return, earnings, return on equity, return on investment, cash
provided by operating activities, increase in cash flow, or increase in
production of the Company, a division of the Company or a Subsidiary. For any
performance period, such performance objectives may be measured on an absolute
basis or relative to a group of peer companies selected by the Committee,
relative to internal goals or relative to levels attained in prior years. For
grants of Other Stock-Based Awards intended to qualify as “performance-based
compensation,” the grants of Other Stock-Based Awards and the establishment of
performance measures shall be made during the period required under Section
162(m).
 
(c)  Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award, whether made as an Other Stock-Based Award under this Section 10 or as
an Award granted pursuant to Sections 6 through 9 hereof, may provide the holder
thereof with dividends or dividend equivalents, payable in cash, Shares,
Subsidiary securities, other securities or other property on a current or
deferred basis.
 
SECTION 11  
 
(a)  Amendments to the Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, provided that no amendment shall be made
without stockholder approval if such approval is necessary to comply with any
tax or regulatory requirement, including for these purposes any approval
necessary to qualify Awards as “performance based” compensation under Section
162(m) or any successor provision if such qualification is deemed necessary or
advisable by the Committee. Notwithstanding anything to the contrary contained
herein, the Committee may amend the Plan in such manner as may be necessary for
the Plan to conform with local rules and regulations in any jurisdiction outside
the United States.
 
(b)  Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 5(b) hereof) affecting the Company, or the financial statements of the
Company or any Subsidiary, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan.
 
(c)  Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to such canceled Award.
Notwithstanding the foregoing, no Options granted under the Plan shall be
repriced without the approval of the stockholders of the Company. The
determinations of value under this subparagraph shall be made by the Committee
in its sole discretion.
 
SECTION 12  
 
(a)  Award Agreements. Each Award hereunder shall be evidenced by an agreement
or notice delivered to the Participant (by paper copy or electronically) that
shall specify the terms and conditions thereof and any rules applicable thereto,
including but not limited to the effect on such Award of the death, retirement
or other termination of employment or cessation of consulting or advisory
services of the Participant and the effect thereon, if any, of a change in
control of the Company.
 
(b)  Withholding. (i) A Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from all amounts paid to a
Participant (whether under the Plan or otherwise), any taxes required by law to
be paid or withheld in respect of Awards hereunder to such Participant. The
Committee may provide for additional cash payments to holders of Awards to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award.
 
(ii) At any time that a Participant is required to pay to the Company an amount
required to be withheld under the applicable tax laws in connection with the
issuance of Shares under the Plan, the Participant may, if permitted by the
Committee, satisfy this obligation in whole or in part by delivering currently
owned Shares or by electing (the “Election”) to have the Company withhold from
the issuance Shares, which Shares shall have a value equal to the minimum amount
required to be withheld. The value of the Shares delivered or withheld shall be
based on the fair market value of the Shares on the date as of which the amount
of tax to be withheld shall be determined in accordance with applicable tax laws
(the “Tax Date”).
 
(iii) Each Election to have Shares withheld must be made prior to the Tax Date.
If a Participant wishes to deliver Shares in payment of taxes, the Participant
must so notify the Company prior to the Tax Date.
 
(c)  Transferability. No Awards granted hereunder may be transferred, pledged,
assigned or otherwise encumbered by a Participant except: (i) by will; (ii) by
the laws of descent and distribution; (iii) pursuant to a domestic relations
order, as defined in the Code, if permitted by the Committee and so provided in
the Award Agreement or an amendment thereto; or (iv) if permitted by the
Committee and so provided in the Award Agreement or an amendment thereto,
Options and Limited Rights granted in tandem therewith may be transferred or
assigned (a) to Immediate Family Members, (b) to a partnership in which
Immediate Family Members, or entities in which Immediate Family Members are the
owners, members or beneficiaries, as appropriate, are the partners, (c) to a
limited liability company in which Immediate Family Members, or entities in
which Immediate Family Members are the owners, members or beneficiaries, as
appropriate, are the members, or (d) to a trust for the benefit of Immediate
Family Members; provided, however, that no more than a de minimus beneficial
interest in a partnership, limited liability company or trust described in (b),
(c) or (d) above may be owned by a person who is not an Immediate Family Member
or by an entity that is not beneficially owned solely by Immediate Family
Members. “Immediate Family Members” shall be defined as the spouse and natural
or adopted children or grandchildren of the Participant and their spouses. To
the extent that an Incentive Stock Option is permitted to be transferred during
the lifetime of the Participant, it shall be treated thereafter as a
Nonqualified Stock Option. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Awards, or levy of attachment or similar
process upon Awards not specifically permitted herein, shall be null and void
and without effect. The designation of a Designated Beneficiary shall not be a
violation of this Section 12(c).
 
(d)  Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the SEC, any stock exchange upon which such Shares or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
 
(e)  No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, stock appreciation rights, restricted stock, and other types of Awards
provided for hereunder (subject to stockholder approval of any such arrangement
if approval is required), and such arrangements may be either generally
applicable or applicable only in specific cases.
 
(f)  No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of or as a
consultant or adviser to the Company or any Subsidiary or in the employ of or as
a consultant or adviser to any other entity providing services to the Company.
The Company or any Subsidiary or any such entity may at any time dismiss a
Participant from employment, or terminate any arrangement pursuant to which the
Participant provides services to the Company or a Subsidiary, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement. No Eligible Individual or other person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Eligible Individuals, Participants or holders or
beneficiaries of Awards.
 
(g)  Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.
 
(h)  Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(i)  No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other Person. To the
extent that any Person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.
 
(j)  No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
 
(k)  Compliance with Law. The Company intends that Awards granted under the
Plan, or any deferrals thereof, will comply with the requirements of Section
409A of the Code and all regulations and guidance promulgated thereunder, to the
extent applicable.
 
(l)  Headings. Headings are given to the subsections of the Plan solely as a
convenience to facilitate reference. Such headings shall not be deemed in any
way material or relevant to the construction or interpretation of the Plan or
any provision thereof.
 
SECTION 13  
 
Term of the Plan. Subject to Section 11(a), no Awards may be granted under the
Plan later than May 6, 2009, which is ten years after the date the Plan was
approved by the Company’s stockholders; provided, however, that Awards granted
prior to such date shall remain in effect until all such Awards have either been
satisfied, expired or canceled under the terms of the Plan, and any restrictions
imposed on Shares in connection with their issuance under the Plan have lapsed.
 